          Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 SHANE RAMSUNDAR, et al.,

               Petitioners,
                                                        20-CV-402
          v.                                            ORDER

 CHAD WOLF, Acting Secretary, U.S.
 Department of Homeland Security, et al.,

               Respondents.


 VERNON JONES, et al.,

               Petitioners,

          v.
                                                        20-CV-361
 CHAD WOLF, Acting Secretary, U.S.                      ORDER
 Department of Homeland Security, et al.,

               Respondents.


      The petitioners in these two actions are 15 civil immigration detainees 1 held in

the custody of the Department of Homeland Security, Immigration and Customs



      1   The Court previously dismissed as moot the petitions of Jones petitioners
Adelakoun, Commissiong, Lainez Mejia, Nwankwo, and Rahmee, and Ramsundar
petitioner Cedeno-Larios, because ICE had released or removed them. See Jones,
Docket Items 92, 107; Ramsundar, Docket Item 29. The respondents also have
released or removed Jones petitioners Bhuyan, Espinal-Polanco, Falodun, Harsit, and
Jones, as well as Ramsundar petitioners Gomatee Ramsundar. See Jones, Docket
Item 129 at 3; Docket Item 134 at 2 n.3. Because Jones, Bhuyan, Espinal-Polanco,
Falodun, Harsit, and Gomatee Ramsundar have been released from "ICE custody,
the[ir] petition[s] ha[ve] been rendered moot divesting the Court of subject matter
jurisdiction" over their petitions. Diop v. Sessions, 2019 WL 1894387, at *2 (S.D.N.Y.
Mar. 20, 2019).
          Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 2 of 16




Enforcement (“ICE”) at the Buffalo Federal Detention Facility in Batavia, New York

(“BFDF”). They have filed “Emergency Petition[s] for Writ[s] of Habeas Corpus

Pursuant to 28 U.S.C. § 2241 and Complaint[s] for Injunctive Relief.” Jones v. Wolf, No.

20-CV-361, Docket Item 1; Ramsundar v. Wolf, No. 20-CV-402, Docket Item 1. In both

cases, the petitioners alleged that their continued civil detention in the wake of the

COVID-19 pandemic violated their substantive rights under the Due Process Clause of

the Fifth Amendment to the United States Constitution, and they sought their immediate

release from ICE custody. Jones, Docket Item 1 at 23-24; Ramsundar, Docket Item 1 at

20. According to the petitions, each petitioner was “either over the age of fifty and/or

[had] a serious underlying medical condition, making [him or her] more vulnerable to

complications arising from COVID-19.” Jones, Docket Item 1 at 43; Ramsundar, Docket

Item 1 at 4.

       On April 2, 2020, this Court found that holding vulnerable individuals, as defined

by the Centers for Disease Control and Prevention (“CDC”), in the then-current

conditions at BFDF during the COVID-19 pandemic violated their substantive Due

Process rights to reasonably safe conditions of confinement. Jones v. Wolf, No. 20-CV-

361, 2020 WL 1643857, at *2-12 (W.D.N.Y. Apr. 2, 2020). The Court ordered the

respondents to provide petitioners who met the CDC’s vulnerability criteria with a living

situation that facilitated “social distancing.” Id. at *14. If the respondents did so, the

violation would be rectified and judicially-ordered release would not be necessary. Id. at

*14-15.




                                              2
           Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 3 of 16




       On April 9, 2020, this Court found that the respondents’ proposed measures to

facilitate “social distancing” 2 would be sufficient to remedy the previously-identified Due

Process violation. Jones, Docket Item 71; Ramsundar, Docket Item 12. The

respondents’ medical expert, Captain Abelardo Montalvo, M.D., represented that all

vulnerable petitioners were afforded the following “social distancing” measures:

       a. Maintaining a distance of 6 feet between individuals;

       b. Providing space at meal time so that each detainee can remain 6 feet
       away from any other detainee, and allowing detainees to eat at their beds
       for maximum distancing;

       c. Pre-screening all visitors to the housing units (which will consist solely of
       BFDF staff) by taking temperatures and seeing if the person is exhibiting
       flulike symptoms;

       d. Providing for individual cells and/or beds with 6 feet of separation
       between each bed;

       e. Providing outdoor recreation in areas allowing for detainees to maintain
       6 feet of separation from any other detainee.

Jones, Docket Item 45 at 2. Captain Montalvo further represented that the following

additional steps related to personal protective equipment (“PPE”) were being taken at

BFDF “to help combat the introduction, and limit the spread, of COVID-19”:


       2  “Social distancing is the practice of increasing the space between individuals
and decreasing the frequency of contact to reduce the risk of spreading a disease
(ideally to maintain at least 6 feet between all individuals, even those who are
asymptomatic). Social distancing strategies can be applied on an individual level (e.g.,
avoiding physical contact), a group level (e.g., canceling group activities where
individuals will be in close contact), and an operational level (e.g., rearranging chairs in
the dining hall to increase distance between them). Although social distancing is
challenging to practice in correctional and detention environments, it is a cornerstone of
reducing transmission of respiratory diseases such as COVID-19.” Interim Guidance on
Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention
Facilities, Ctrs. for Disease Control and Prevention (last updated July 22, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html.

                                              3
        Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 4 of 16




        . . . [c]arrying of masks for detainee use and staff use during transports or
       pick-ups; . . . [d]etainees who are moved out of the . . . quarantine unit[s] for
       any type emergency will be required to wear N-95 mask and gloves; . . .
       [i]ncreased stock of PPE and cleaning supplies; . . . [f]it testing of PPE
       masks for custody staff and removal of facial hair that may interfere with
       tight seal of mask to face; . . . [u]se of surgical masks for detainee use to
       reduce exposure; . . . [and w]eekly counting of PPE to monitor supplies.

Ramsundar, Docket Item 6-2 at 6-7.

       Accordingly, the Court granted the petitioners’ motions for temporary restraining

orders only in part. Jones, Docket Item 71; Ramsundar, Docket Item 12. On April 27,

2020, the Court converted the temporary restraining orders into preliminary injunctions.

Jones, Docket Item 89; Ramsundar, Docket Item 27. And on May 20, 2020, after

holding a remote evidentiary hearing on the conditions at BFDF, the Court amended the

preliminary injunctions. Jones, Docket Item 109; Ramsundar, Docket Item 45.

       As amended, the preliminary injunctions prohibit the respondents from denying

any of the following “social distancing” and other protective measures to petitioners

“who me[e]t the CDC’s criteria for vulnerability to COVID-19”: placement in single-

occupancy cells; accommodation to eat meals in those cells and to bathe and shower in

isolation; the provision, without charge, of sufficient shower disinfectant, masks, and

ample soap. Jones, Docket Item 89 at 9-10; Ramsundar, Docket Item 27 at 9-10. It

also requires that all BFDF staff and officers wear masks whenever interacting with

vulnerable petitioners; that BFDF post language-accessible signs communicating

information about wearing face masks and social distancing; that BFDF provide

detainees language-accessible copies of all prior and future executive orders issued by

Governor Cuomo concerning COVID-19; and that BFDF conduct biweekly COVID-19




                                              4
        Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 5 of 16




testing of all consenting detainees housed in the vulnerable detainees’ units. See

Jones, Docket Item 109.

       The respondents also must submit weekly status reports detailing: (1) the

conditions of confinement for each vulnerable petitioner (cell occupancy, meal and

bathing accommodations, soap and mask provision, and officer and staff mask use); (2)

the total number of infected and hospitalized BFDF detainees, including any who

subsequently were transferred out of BFDF; (3) the total number of infected BFDF ICE

officers and non-government staff members; (4) for each unit, the total number of

infected detainees, officers, and staff (disaggregated) who have lived or worked in that

unit in the past 14 days; (5) the status of language-accessible signage; (6) the status of

language-accessible copies of executive orders; and (7) for each unit, the total number

of positive and negative COVID-19 tests. Jones, Docket Items 89, 109; Ramsundar,

Docket Item 27, 45.

       The table below summarizes the status of each of the original 27 petitioners, 15

of whom remain in ICE custody. See Docket Item 129 at 2-3, 4; Docket Item 134 at 2.

Presently before the Court are the parties’ submissions concerning the appropriate

scope of the final relief in this matter. See Jones, Docket Items 111, 113, 129, 132;

Ramsundar, Docket Item 62.




                                            5
          Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 6 of 16




                                      Medical Status
    Case               Last Name                               Housing Status
                                          (per ICE)
Jones            Blackman            Vulnerable         single-occupancy cell
Jones            Braithwaite         Vulnerable         single-occupancy cell
Jones            Chery               Vulnerable         single-occupancy cell
Jones            Concepcion          Vulnerable         single-occupancy cell
Jones            Forbes              Vulnerable         single-occupancy cell
Jones            Jules               Vulnerable         single-occupancy cell
Jones            Quintanilla-Mejia   Vulnerable         single-occupancy cell
Jones            Sow                 Vulnerable         single-occupancy cell
Ramsundar        Ramsundar, Shane    Vulnerable         single-occupancy cell

Jones            Narain              Non-Vulnerable     single-occupancy cell
Jones            Thomas              Non-Vulnerable     single-occupancy cell
Ramsundar        Antonio Espinoza    Non-Vulnerable     single-occupancy cell

Jones            Donga               Non-Vulnerable     dorm
Jones            Wilson              Non-Vulnerable     dorm
Jones            Salcedo             Non-Vulnerable     double-occupancy cell

Jones            Adelakoun           -                  released
Jones            Bhuyan              -                  released
Jones            Commissiong         -                  released
Jones            Espinal-Polanco     Vulnerable         released
Jones            Falodun             -                  removed
Jones            Harsit              -                  released
Jones            Jones               -                  released
Jones            Lainez Mejia        -                  removed
Jones            Nwankwo             -                  released
Jones            Rahmee              -                  released
Ramsundar        Cedeno Larios       -                  released
                 Ramsundar,
Ramsundar                            -                  released
                 Gomatee
Table 1



                                         6
           Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 7 of 16




                                         DISCUSSION


       Having considered the parties’ arguments, this Court converts the preliminary

injunction into a permanent injunction, with certain modifications that reflect current

CDC guidance. For the reasons stated in this Court’s prior orders, the actions taken by

the respondents remedy the previously-identified Due Process violations, and release is

unnecessary. See Jones, 2020 WL 1643857, at *14; Jones, Docket Item 71 at 5-6;

Ramsundar, Docket Item 12; see also Jones, Docket Item 134 at 6 (August 26, 2020,

status update reporting 49 total positive tests among BFDF detainees since April 2020,

and none in the previous two weeks). Nevertheless, the injunction shall remain in

place. As of August 22, 2020, 168,000 Americans have died from COVID-19, and

infection rates remain steady. 3 Although the Court commends the respondents for

taking extensive measures to protect the petitioners—some beyond those mandated by

the Court—the pandemic is far from over, and the recent resurgence underscores the

critical importance of these special protections.


       A.      Petitioners Antonio Espinoza, Chery, Donga, Jules, Narain, Salcedo,
               Thomas, and Wilson

       With respect to petitioners Antonio Espinoza, Chery, Donga, Jules, Narain,

Salcedo, Thomas, and Wilson, the Court finds that petitioners Chery and Jules now

meet the CDC’s vulnerability criteria.




       3
       See Cases in the U.S., Ctrs. for Disease Control and Prevention (last updated
August 28, 2020), https://www.cdc.gov/nchs/nvss/vsrr/covid19/index.htm.

                                             7
           Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 8 of 16




       In April 2020, Captain Montalvo determined that petitioners who fell into one or

more of the following categories met the CDC’s definition of vulnerable individuals:

       a. People 65 years and older

       b. People who live in a nursing home or long-term care facility

       c. People of all ages with underlying medical conditions, particularly if not well
       controlled, including
              i. People with chronic lung disease or moderate to severe asthma
              ii. People who have serious heart conditions
              iii. People who are immunocompromised . . . [including those with the
              following conditions]:
                      1. Cancer treatment
                      2. Smoking
                      3. bone marrow or organ transplant
                      4. immune deficiencies
                      5. poorly controlled HIV or AIDs, and
                      6. prolonged use of corticosteroids and other immune weakening
                      medications
              v. People with severe obesity (body mass index [BMI] of 40 or higher)
              vi. People with diabetes
              vii. People with chronic kidney disease undergoing dialysis
              viii. People with liver disease.

Jones, Docket Item 57 at 2-3.

       On June 25, 2020, the CDC amended its guidance to reflect that “[o]lder [a]dults”

and “[p]eople with [m]edical [c]onditions” were at “[i]ncreased [r]isk for [s]evere

[i]llness.” 4 With respect to older adults, the CDC has rejected the bright-line rule of 65

years of age and now advises:

       Among adults, the risk for severe illness from COVID-19 increases with age,
       with older adults at highest risk. . . . For example, people in their 50s are at
       higher risk for severe illness than people in their 40s. Similarly, people in
       their 60s or 70s are, in general, at higher risk for severe illness than people



       4See People at Increased Risk, Ctrs. for Disease Control and Prevention (Aug.
10, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/index.html.

                                              8
          Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 9 of 16




      in their 50s. The greatest risk for severe illness from COVID-19 is among
      those aged 85 or older. 5

With respect to medical conditions, the CDC has divided its previous list into two

categories of conditions—those that put “people of any age . . . at increased risk” and

those that “might” place people of any age “at an increased risk.” 6 The former

category—supported by the “[s]trongest and [m]ost [c]onsistent [e]vidence”—includes

serious heart conditions; cancer; chronic kidney disease; chronic obstructive pulmonary

disease (“COPD”); obesity, defined as having a Body Mass Index (“BMI”) of 30 or

higher; sickle cell disease; immunocompromised state from a solid organ

transplantation; and type-2 diabetes. 7 The latter category—supported by either

“[m]ixed” or “[l]imited” evidence—includes asthma; cerebrovascular disease; cystic

fibrosis; hypertension; pregnancy; smoking; use of corticosteroids or other

immunosuppressive medications; immunocompromise stated from a blood or bone

marrow transplantation, HIV, other immune deficiencies; neurologic conditions; other

chronic lung diseases; liver disease; type-1 diabetes; pulmonary fibrosis; and

thalassemia. 8



      5  Older Adults, Ctrs. for Disease Control and Prevention (Aug. 16, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.
      6 People with Certain Medical Conditions, Ctrs. for Disease Control and
Prevention (Aug. 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.
      7 Evidence used to update the list of underlying medical conditions that increase
a person’s risk of severe illness from COVID-19, Ctrs. for Disease Control and
Prevention (July 28, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/evidence-table.html.
      8   Id.

                                            9
        Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 10 of 16




       The CDC also has amended its prior guidance specifically for correctional and

detention facilities. In its guidance on managing an outbreak, the CDC recommends

isolating individuals “at higher risk of severe illness.” 9 Those individuals, the CDC

explains, include the two categories outlined above—older adults and people with

certain medical conditions—with the added caveat that “incarcerated/detained

populations have higher prevalence of infectious and chronic diseases and are in poorer

health than the general population, even at younger ages.” Id.

       In light of these updates, osteopath Eugene Charbonneau, D.O., ICE Health

Services Corps, revised BFDF’s vulnerability criteria. See Jones, Docket Item 129-1.

He concluded that Jones petitioners Chery (BMI is 30.22) and Jules (BMI 33.61) now

qualify as vulnerable individuals. Id. at 6. But he found that Jones petitioners Donga

(history of smoking), Narain (age 59), Salcedo (age 57), Thomas (asthma), and Wilson

(age 51, history of smoking), as well as Ramsundar petitioner Antonio Espinoza (age

50), still do not qualify.

        As this Court has noted, it “is trained in the law, not medicine. The best it can do

in this situation is turn to the experts.” Jones , 2020 WL 1643857, at *7. The petitioners

deemed non-vulnerable by ICE have not submitted competing declarations specific to

their individual conditions, medical histories, and current statuses, 10 leaving this Court


       9Ctrs. for Disease Control and Prevention, Interim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities 16 (May
7, 2020), https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-
detention.pdf.
       10The petitioners argue that “Dr. Charbonneau’s blank conclusions . . . are not
supported by any meaningful evaluations of [the] petitioners’ actual and current physical
conditions.” Jones, Docket Item 132 at 6. But the petitioners have not submitted any
competing evaluations that would remedy this alleged deficiency. Cf. Jones, Docket
Item 14 at 2-3 (Joe Goldenson, M.D., declaring that “many who are housed in jails,
                                             10
       Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 11 of 16




with only the recommendations of the respondents’ medical experts. The Court

accordingly finds that Jones petitioners Chery and Jules are entitled to the full panoply

of protections previously ordered in this matter. 11 But Jones petitioners Donga,

Salcedo, and Wilson are not. The Court therefore dismisses their petitions, but they

may file new petitions should the CDC’s guidance change to include them under the

umbrella of vulnerable individuals or should they otherwise obtain competent medical

evidence of their individual vulnerability. The Court need not decide whether Narain,

Thomas, and Antonio Espinoza in fact meet the CDC’s criteria; given their placement in

single-occupancy cells, they already have received all the relief the Court otherwise

would grant them, rendering their petitions moot.


       B.     Final Injunction

       The question then is the appropriate length of time to enjoin the respondents’

actions. This Court’s order in Jones identified the Due Process violation as deriving

from the fact that the social distancing “measure[s] that the government has forcibly—

under threat of civil penalties—imposed on all persons within its jurisdiction cannot, at

the same time, be forcibly denied to some portion of that population.” 2020 WL


prisons, and detention centers [are] physically 10 years older than their chronological
age” (emphasis added)); Jones, Docket Item 50 at 3 (Marc Stern, M.D., declaring that
“individuals in jails and prisons are physiologically comparable to individuals in the
community several years older” (emphasis added))
       11 The petitioners ask that, if the Court expands the protections to new
individuals, it also “”restrict [the respondents] from placing any vulnerable individuals in
[the Special Housing Unit (“SHU”)].” Docket Item 132 at 12. In the absence of any
allegation that such placement already has happened, or at least is likely to happen
imminently, the Court will not preemptively decide this substantial constitutional
question. The vulnerable petitioners may amend their petitions if they are, in fact,
placed in the SHU.

                                             11
       Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 12 of 16




1643857, at *12 (alteration in original). This Court focused in particular on the fact that

the Governor of New York, Andrew Cuomo, had “taken a number

of unprecedented steps,” including “closing . . . all schools and universities, as well as

nearly all businesses and places of public accommodation, and . . . prohibit[ing] non-

essential gatherings of any size through at least April 15, 2020.” Id. at *11 (alteration in

original) (citation and footnote omitted).

       The petitioners ask this Court to maintain the injunction “as long as the COVID-

19 crisis remains a danger to [the p]etitioners.” Jones, Docket Item 111 at 27. The

respondents find this standard “vague” and ask, instead, that the Court “fashion

requirements for the lifting of the injunction that take into account the rural location of

. . . BFDF” and “consider[s] the restrictions in place at BFDF, whereby all entrants are

screened, have their temperatures taken, and are questioned about symptoms and

exposure to COVID-19.” Jones, Docket Item 1113 at 9.

       Because the Due Process violation at issue stemmed from the government’s

failure to afford protections commensurate with those otherwise mandated by executive

officials, the remedy similarly must rest on that basis. Since this Court preliminarily

enjoined the respondents, Governor Cuomo has extended the emergency declaration

and many of the closure orders and gathering limits through at least September 4,

2020. 12 The Governor’s orders provide, among other things, that “any individual who is

over age two and able to medically tolerate a face-covering shall be required to cover



       12See, e.g., N.Y. Exec. Order No. 202.57 (August 20, 2020),
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO202.57.pdf; N.Y.
Exec. Order No. 202.55 (August 5, 2020),
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.55.pdf.

                                              12
       Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 13 of 16




their [sic] nose and mouth with a mask or cloth face-covering when in a public place and

unable to maintain, or when not maintaining, social distance.”13 Governor Cuomo also

has mandated fourteen-day quarantines, under threat of civil penalties up to $10,000,

for anyone entering New York State from areas with significant community spread of

COVID-19; that list currently includes 31 states and territories. 14 The United States

Department of Health and Human Services’ public health emergency declaration

remains in place. 15

       The Court agrees that in light of the patchwork response to the pandemic playing

out across the country, the appropriate reference point is executive branch of New York

State. The injunction will remain in place until Governor Cuomo lifts current restrictions

on social-distancing. More specifically, until the Governor determines that individuals

safely may congregate closer than six feet from each other, without wearing a mask, the

terms of this injunction will remain in place.




       13N.Y. Exec. Order No. 202.17 (Apr. 15, 2020),
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.17.pdf.
       14 N.Y. Exec. Order No. 205 (Jun. 24, 2020),
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO205.pdf; COVID-
19 Travel Advisory, N.Y. Dep’t of Health (last visited August 28, 2020),
https://coronavirus.health.ny.gov/covid-19-travel-advisory.
       15See Alex M. Azar II, Secretary of Health and Human Svcs., Renewal of
Determination That a Public Health Emergency Exists, U.S. Dept. of Health & Human
Svcs. (July 23, 2020),
https://www.phe.gov/emergency/news/healthactions/phe/Pages/covid19-
23June2020.aspx.

                                             13
       Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 14 of 16




                                          ORDER


       In light of the above, IT IS HEREBY

       ORDERED under Rule 42(a)(2) of the Federal Rules of Civil Procedure that the

Clerk of Court shall consolidate Jones, 20-cv-361, and Ramsundar, 20-cv-402, under

case number 20-cv-361; close the case bearing number 20-cv-402; and docket all

future submissions in these matters under case number 20-cv-361; and it is further

       ORDERED that the petitions of Jones petitioners Adelakoun, Bhuyan,

Commissiong, Espinal-Polanco, Falodun, Harsit, Jones, Lainez Mejia, Narain,

Nwankwo, Rahmee, and Thomas, and of Ramsundar petitioners Antonio Espinoza,

Cedeno-Larios, and Gomatee Ramsundar, are DISMISSED as moot, and the Clerk of

Court shall terminate them as parties to this consolidated action; and it is further

       ORDERED that the petitions of Jones petitioners Donga, Salcedo, and Wilson

are DISMISSED, and the Clerk of Court shall terminate them as parties to this

consolidated action; and it is further

       ORDERED that the petitions of Jones petitioners Blackman, Brathwaite, Chery,

Concepcion, Forbes, Jules, Quintanilla-Mejia, and Sow, and Ramsundar petitioner

Shane Ramsundar, are GRANTED IN PART and DENIED IN PART; and it is further

       ORDERED that the respondents are enjoined from denying any of the following

“social distancing” and other protective measures to Jones petitioners Blackman,

Brathwaite, Chery, Concepcion, Forbes, Jules, Quintanilla-Mejia, and Sow, and

Ramsundar petitioner Shane Ramsundar: placement in single-occupancy cells;

accommodation to eat meals in those cells and to bathe and shower in isolation; and




                                             14
        Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 15 of 16




the provision, without charge, of sufficient shower disinfectant, masks, and ample soap;

and it is further

       ORDERED that all BFDF staff and officers shall wear masks whenever

interacting with these vulnerable petitioners; and it is further

       ORDERED that the respondents shall post signs throughout BFDF in English,

Spanish, and any other language necessary to communicate the information to

substantially all detainees at BFDF, advising detainees about the importance of, and

providing guidance with respect to, wearing masks and maintaining six feet of distance

to protect others from asymptomatic transmission; post or otherwise provide detainees

with written copies of all prior and future executive orders issued by Governor Cuomo

concerning COVID-19 (202–202.31) in all languages available on the New York State

website (Bengali, Mandarin, Haitian-Creole, Korean, Russian, and Spanish); and

conduct biweekly COVID-19 testing of all consenting detainees housed in the

vulnerable detainees’ units; and it is further

       ORDERED that the respondents shall provide the Court with a status update

every 30 days that details: (1) the conditions of confinement for each vulnerable

petitioner (cell occupancy, meal and bathing accommodations, soap and mask

provision, officer and staff mask use, and the status of language-accessible signage

and executive orders); and (2) for each unit at BFDF, the 30-day and running total of

positive and negative COVID-19 tests, hospitalizations, and deaths among (a)

detainees and (b) BFDF ICE officers and non-government staff members who have

worked in that unit; and it is further




                                             15
         Case 1:20-cv-00361-LJV Document 135 Filed 08/31/20 Page 16 of 16




         ORDERED that either party may move to lift this injunction when Governor

Cuomo determines that individuals safely may congregate closer than six feet from

each other, without wearing a mask.



         SO ORDERED.

Dated:         August 31, 2020
               Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                           16
